Morse, C. J.
Plaintiff sued defendant for carnally debauching and knowing plaintiff's wife, Rhoda Reynolds, and alienating and destroying her affection for her husband. On the trial plaintiff offered his wife as a witness in his behalf. Upon • objection by defendant's counsel, the court below held that she was not a competent witness. The plaintiff also offered in evidence a-letter written to him by his said wife, previous to the wrongful acts of the’ defendant, to show the relation that,-/then existed between plaintiff and wife. This offer was rejected. No further evidence was offered by plaintiff, and the court directed a verdict for the defendant.
The direction was right. The case is ruled by Mathews v. Yerex, 48 Mich. 361, where it is held that the wife is not a competent witness for her husband in a suit of this kind. See, also, How. Stat. § 7546.
It is not necessary to determine whether the letter was admissible. It could have no force in the case, standing alone, without any proof of the criminal conversation.
The judgment is affirmed, with costs.
Long, Grant, and Montgomery, JJ., concurred. McGrath, J., took no part in the decision.